Name: Commission Regulation (EEC) No 1669/86 of 29 May 1986 correcting the monetary compensatory amounts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 5 . 86 Official Journal of the European Communities No L 145/53 COMMISSION REGULATION (EEC) No 1669/86 of 29 May 1986 correcting the monetary compensatory amounts Whereas the measures provided for in this Regulation are in accordance with the opinions of the Management Committees concerned, HAS ADOPTED THIS REGULATION : Article 1 In Annex II to Regulation (EEC) No 1057/86, the mone ­ tary coefficients to be applied to charges for processed products covered by Regulation (EEC) No 3033/80 are replaced by the following : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as amended by Regulation (EEC) No 1013/86 (2), and in particular Article 9 (2) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 505/86 (4), Having regard to Commission Regulation (EEC) No 3155/85 of 11 November 1985 providing for the advance fixing of monetary compensatory amounts (*), as amended by Regulation (EEC) No 3826/85 (*), Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commis ­ sion Regulation (EEC) No 1057/86 (J) ; as last amended by Regulation (EEC) No 1390/86 (8) ; Whereas a check has shown that an error was made in Annex II to the said Regulation ; whereas the error relates to the alterations made on 12 May 1986 by Commission Regulation (EEC) No 1390/86 of 7 May 1986 altering the monetary compensatory amounts ; 0,971 0,971 1,071 1,015 1,017 1,241 Germany : Netherlands : United Kingdom : BLEU : Denmark : Italy : France : Greece : Ireland : Spain : Portugal : Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply, on application by the party concerned lodged before 1 August 1986, from 12 May 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 May 1986. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 164, 24. 6. 1985, p. 6 . (2) OJ No L 94, 9 . 4. 1986, p. 18 . (3) OJ No L 164, 24. 6 . 1985, p . 11 . O OJ No L 51 , 28 . 2. 1986, p. 1 . O OJ No L 310, 21 . 11 . 1985, p. 22. ( «) OJ No L 371 , 31 . 12. 1985, p. 1 . O OJ No L 98 , 12 . 4 . 1986, p. 1 . (8) OJ No L 124, 12. 5 . 1986, p. 1 .